Citation Nr: 1532478	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  10-36 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Veteran represented by:	Robert V. Chisolm, Attorney at Law


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel







INTRODUCTION

The Veteran had active service from January 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.
  

FINDINGS OF FACT

1.  In an August 2013 Board decision, service connection for asbestosis was denied.

2.  The Veteran did not appeal the Board's denial of service connection for asbestosis to the United States Court of Appeals for Veterans Claims (Court) and, in an August 2014 Memorandum Decision, the Court deemed such claim as abandoned.

3.  The Veteran has not otherwise filed a motion for reconsideration or revision or reversal based on clear and unmistakable error in the August 2013 Board decision.


CONCLUSIONS OF LAW

1.  The August 2013 Board decision that denied service connection for asbestosis is final.  38 U.S.C.A. § 7104(b) (West 2002) [(West 2014)]; 38 C.F.R. § 20.1100 (2013) [(2014)].

2.  The Board lacks jurisdiction over the issue of entitlement to service connection for asbestosis as such has already been finally decided by the Board in August 2013 and there is no longer an issue in controversy.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.

In the instant case, the Veteran appealed a June 2010 rating decision and, in an August 2013 decision, the Board, in pertinent part, denied the Veteran's claim of entitlement to service connection for asbestosis.  While the Veteran appealed the aspect of the decision that denied service connection for an acquired psychiatric disorder to the Court, he did not appeal the Board's denial of service connection for asbestosis and, in an August 2014 Memorandum Decision, the Court deemed such claim as abandoned.  See Ford v. Gober, 10 Vet. App. 531, 535 (1997) (holding claims not argued on appeal are deemed abandoned); Bucklinger v. Brown, 5 Vet. App. 435 (1993).  The Veteran has not otherwise filed a motion for reconsideration or revision or reversal based on clear and unmistakable error in the August 2013 Board decision.  Therefore, the August 2013 Board decision with respect to the denial of service connection for asbestosis is final.  38 U.S.C.A. § 7104(b) (West 2002) [(West 2014)]; 38 C.F.R. § 20.1100 (2013) [(2014)].

Thus, the issue of entitlement to service connection for asbestosis has been finally decided by the Board in August 2013 and there is no longer an issue in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  Accordingly, the Board lacks jurisdiction over the issue of entitlement to service connection for asbestosis and the appeal must be dismissed.



ORDER

The appeal is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


